Case: 1:19-cr-00039-SL Doc #: 35 Filed: 11/15/19 1 of 5. PageID #: 165




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

UNITED STATES OF AMERICA              )     CASE NO. 1:19-CR-0039-001
                                      )
            Plaintiff                 )     JUDGE SARA LIOI
VS                                    )
                                      )     SENTENCING
JUSTIN McGEEVER                       )     MEMORANDUM
aka Jonor McGree                      )
          Defendant                   )




      Now comes the Defendant, JUSTIN MCGEEVER and submits the

following as his sentencing memorandum in the instant case and

asks the Court to consider it in the imposition of sentence

which is set for hearing on November 21, 2019. The First Pre

Sentence Investigation Report was completed on 10-10-19 and was

received     by   counsel     shortly     thereafter.      There     were    no

objections to the content of the report by Defendant. A second

report was submitted to the Court on November 07, 2019 and
received by counsel on November 09 2019.

       1. Background

      Mr. McGeever is 30 year old male from Cleveland Heights,

Ohio. His mother is identified as Nora McGeever. He never knew

his biological father.

     He is the divorced custodial father of his 4 year old

daughter    Noelle    McGree,    whose    mother   is   Simone     Hunter.   Ms

Hunter and Mr. McGeever were married for three months at some
point prior to the birth of Noelle.
Case: 1:19-cr-00039-SL Doc #: 35 Filed: 11/15/19 2 of 5. PageID #: 166




       Although Mr. McGeever is physically healthy he does have

significant mental health issues. He is diagnosed with PTSD,

and Unspecified Schizophrenia and other Psychotic Disorders for

which he is medicated on a regular basis with Seroquel, Deodon

and Cymbata. He has been hospitalized multiple times as a child

and as an adult with psychiatric disorders. He does not use

illegal drugs.

       He   has   his    own   construction      business     (J.A.      McCree

Construction) and has often shown counsel photographs of his

work completed when the company was operating. The name of the

company indicates his previous name of Jonor McGree which also

explains why his daughter’s last name is not the same as his or

her mother’s. He had his name legally changed within the past

four years.

     He holds a high school diploma and has completed a year at

Tri-C. Most of how he makes his living was acquired on -the-

job.



OFFENSE CONDUCT AND SENTENCING



     Mr. McGeever is charged with possession of s firearm while

being under a court imposed restraining order. The indictment

carried two counts as there were two weapons involved on two

different dates. At this point, as the PSR author has pointed

out, it should be noted that the plea agreement executed in the

present case indicates that the computation of the guideline
provisions differs from its own. In the PSR calculation, the

guideline range was calculated as 12 to 18 months in zone C,
Case: 1:19-cr-00039-SL Doc #: 35 Filed: 11/15/19 3 of 5. PageID #: 167




making Mr. McGeever eligible for a split sentence. The PSR

computation did not account for a 4 point enhancement listed in

the plea agreement. The plea agreement has a calculation of him

being at offense level of 15 after acceptance. That enhancement

was based on a factual allegation of trafficking in firearms.

USSG    2K2.1     Citing     Note     13    to   the     same   section,       the   PSR

indicates there was no information provided that Mr. McGeever

“knew the confidential informant” was a prohibited person or

“intended to use the firearm unlawfully”-an element which is

required to impose the enhancement.

       The plea agreement also contemplates that ”neither party

will    recommend       or   suggest       in   any    way   that    a   departure    or

variance is appropriate either regarding sentencing range or

regarding the kind of sentence”. Mr. McGeever acknowledges that

reflects     the       wording   of     the      plea    agreement       but   further

acknowledges        that      the      Court      is     free       to    accept     the

recommendations of the PSR. The plea agreement is between the

parties, not the Court. The Court may sentence as it sees fit

in     imposing    a    sentence      sufficient,        but    not      greater     than

necessary, to comply with the purposes of sentencing set forth

in 18 USC 3553 (a). The PSR’s recommendation that the history

and characteristics of the defendant shall be considered in

sentencing and it bases its recommendation for variance on that

history and those characteristics. As such, the Defendant does

not disagree with the PSR’s analysis.


 CRIMINAL HISTORY

 Mr. McGeever was placed in a Criminal History Category II. He
Case: 1:19-cr-00039-SL Doc #: 35 Filed: 11/15/19 4 of 5. PageID #: 168




herein submits he should be more appropriately be placed in a

Category I. Defendant does not demean the seriousness of any of

the listed convictions but does ask the Court that his first

offense occurred nine years prior to the present offense. He

was 21 years old and that was his only felony. He successfully

completed probation. His menacing offense was a third degree

misdemeanor. The domestic incident giving rise to the second

conviction appears to be the only time in his life he did

anything violent. Taken in toto, the assessment of 3 points

does not fairly represent Mr. McGeever’s criminal history. He

is more accurately represented as having a Criminal History of

I.

      Mr. McGeever has accomplished significant things despite

his   background      and   his   disabilities.      The    opportunity   to

continue to do these things would do neither the Government nor

the Defendant any benefit.

      WHEREFORE, Mr. McGeever asks the Court to find him in a

Criminal History Category of I and at a minimum offense level

the Court deems proper under all of the documentary material

before it. Mr. McGeever further asks that he be granted the

minimum    sentence     allowed    by   the   United    States    Sentencing

Guidelines and the option to self report. He is currently on

pre trial supervision and no problems have occurred.
Case: 1:19-cr-00039-SL Doc #: 35 Filed: 11/15/19 5 of 5. PageID #: 169




                                      Respectfully Submitted:


                                      /s/ Lawrence Delino,Jr.
                                      __________________________
                                      LAWRENCE L. DELINO, JR. #0024711
                                      Attorney for Defendant
                                      137 South Main Street #204
                                      Akron, Ohio 44308
                                      330-535-9330




                          CERTIFICATE OF SERVICE



      I hereby certify that a copy of the foregoing Sentencing

Memorandume was electronically provided to Christopher Joyce,

AUSA on the date of filing.
                                     /s/ Lawrence Delino,Jr.

                                    __________________________________
                                     LAWRENCE L. DELINO, JR. #0024711
                                     Attorney for Defendant
